USCA4 Appeal: 22-1614      Doc: 16         Filed: 10/17/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1614


        DANIEL JOHNSON WILLIS,

                             Plaintiff - Appellant,

                      v.

        JONES COUNTY BOARD OF ELECTIONS; ZACK KOONCE, Chairman, and/or
        his successor; THE TOWN OF TRENTON, NORTH CAROLINA; DARLENE
        SPIVEY, as Mayor and/or her successor; CHARLES C. JONES, JR., as Alderman,
        and/or his successor; GLENN SPIVEY, as Town Clerk and/or his successor,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Greenville. Terrence W. Boyle, District Judge. (4:21-mc-00004-BO)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Daniel Johnson Willis, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1614      Doc: 16          Filed: 10/17/2022     Pg: 2 of 2




        PER CURIAM:

               Daniel Johnson Willis appeals the district court’s order denying him leave to file a

        civil action for failure to comply with this court’s prefiling injunction. We have reviewed

        the record and discern no reversible error. Accordingly, we affirm the district court’s order.

        Willis v. Jones Cnty. Bd. of Elections, 4:21-mc-00004-BO (E.D.N.C. May 31, 2022). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




                                                      2